DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-12, and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12, and 14-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 19. Claim 1 includes a power conversion apparatus that converts a direct current voltage into an alternating current voltage, the power conversion apparatus comprising: a housing; a first substrate having a first planar surface on which a power conversion circuit is mounted, the first substrate further including a first sidewall and second sidewall opposite to the first sidewall, a second planar surface opposite to the first planar surface, the second planar surface extends from the first sidewall to the second sidewall, the first and second sidewalls facing away from the power conversion circuit, the second planar surface in thermal contact with the housing; a second substrate electrically connected with the housing in which the first substrate is placed; and a shield plate, the shield plate is interposed between the second substrate and the housing, wherein the first sidewall and the second sidewall face away from the power conversion circuit in combination with all other elements of the base claim. Claims 3-12 and 14-18 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 19 includes a power conversion apparatus that converts a direct current voltage into an alternating current voltage, the power conversion apparatus comprising: a power conversion circuit mounted on the first substrate, the power conversion circuit including a first surface facing away from the first substrate; a second substrate on which a driving circuit that drives the power conversion circuit is mounted, the driving circuit including a second surface facing away from the second substrate and towards the first Claim 20 is dependent upon claim 19 and is considered to be allowable at least for the same reasons as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841